Order entered April 6, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-00377-CV

  IN THE BEST INTEREST AND PROTECTION OF E.P., APPELLANT

                   On Appeal from the Probate Court No. 3
                            Dallas County, Texas
                     Trial Court Cause No. MI-20-00463

                                    ORDER

      Before the Court are appellant’s March 30, 2020 pro se motions to throw out

judgment and for mistrial. Because appellant is represented by counsel and is not

entitled to hybrid representation, we DENY the motion. See Smith v. Smith, 22
S.W.3d 140, 151, 153 (Tex. App.—Houston [14th Dist.] 2000, no pet.) (civil

litigant not entitled to hybrid representation); see also In re Black, 04-18-00700-

CV, 2018 WL 6331052 (Tex. App.—San Antonio Dec. 15, 2018, orig. proceeding)

(mem. op.) (same - proceeding for civil commitment of sexually violent predator).


                                            /s/    ROBERT D. BURNS, III
                                                   CHIEF JUSTICE